DETAILED ACTION

Election/Restrictions

This application contains claims directed to the following patentably distinct species:

Species 1: directed to a first embodiment described by Fig 1 and paragraph 49 of application’s publication and directed to claims 1-11.
Species 2: directed to a second embodiment described by paragraph 13 of application’s publication and directed to claims 12-17.
Species 3: directed to a second embodiment described by Fig. 7 and paragraph 86 of application’s publication and directed to claims 18-20.

The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. Specifically, the first embodiment relates to an image reconstruction system, comprising: a memory configured to store a plurality of samples of biological, physiological, neurological or anatomical data with missing or corrupted samples and one or more deep learning models or neural networks including a recurrent neural network (RNN); and a processor coupled to the memory and configured to: obtain the plurality of samples, determine missing or corrupted k-space samples using the plurality of samples that are under-sampled and the one or more deep learning models or neural networks, and reconstruct a magnetic resonance imaging (MRI) image using the plurality of samples and the determined missing or corrupted k-space. The second embodiment relates to an image reconstruction system, comprising: a memory configured to store a plurality of samples of biological, physiological, neurological or anatomical data that includes k-space data with missing or corrupted samples, a first model and a second model; and a processor coupled to the memory and configured to: train parameters of the first model and the second model using a subset of the k-space data that is complete, determine a first set of reconstructed k-space data based on a plurality of samples and the first model, determine a second set of reconstructed k-space data based on the plurality of samples and the second model, and reconstruct a magnetic resonance imaging (MRI) image based on the first set and the second set of reconstructed k-space data. The third embodiment relates to method of generating a magnetic resonance imaging (MRI) image, comprising: obtaining a plurality of samples that include k-space data with missing or corrupted samples; training parameters of a deep learning model or neural network using a subset of k-space data that is complete; determining missing or corrupted k-space data using the plurality of samples and the deep learning model or neural network; and reconstructing the MRI image using the plurality of samples and the determined missing or corrupted k-space data.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 

There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.

Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084. The examiner can normally be reached 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661